 Case 1:19-cr-00392-PKC Document 53 Filed 05/29/20 Page 1 of 3 PageID #: 248


                                                                                       1301 Avenue of the Americas, 40th Floor
                                                                                                   New York, NY 10019-6022
                                                                                                           PHONE   212.999.5800
                                                                                                             FAX   212.999.5899
                                                                                                               www.wsgr.com




                                               May 29, 2020

VIA CM/ECF

The Honorable Pamela K. Chen
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:       United States v. Bo Mao, No. 1:19-cr-00392 (PKC)

Dear Judge Chen:

          We write in response to the Government’s May 14, 2020 letter seeking an extension to file its
anticipated CIPA Section 4 Submission. (ECF No. 51). According to the Government, “the current public
health crisis has significantly impacted the ability of the prosecution team – and the United States
government more broadly -- from making any meaningful progress on the work necessary” for its filing.
Id. at 1 (emphasis added). Based on the current record, and for the reasons set forth below, the Defendant
objects to the Government’s request.

        As we have stated previously, the Government should have, and could have, done this work
before Professor’s Mao’s arrest and in the nine months that followed – long before there was any
pandemic. Had the Government acted diligently in identifying potentially discoverable classified
materials, none of the challenges it claims now would have interfered with its CIPA Section 4
Submission.

         Moreover, the Government’s bald assertion that it has not made “any” progress on its Section 4
Submission is, candidly, inexplicable and from our perspective, inexcusable. Although we certainly
appreciate the challenges placed on all parties by the current public health crisis, the Government does not
even bother to provide the Defendant, or the Court, with any explanation for why other agencies in the
executive branch are unable to search their computers for potentially discoverable classified materials in
this single-defendant, single count case,1 or why the prosecution team has been so hamstrung by COVID-




    1
      The Government seems perfectly capable of completing this process in other matters. See, e.g.,
Alexandre Mallin, Spy chief says he has begun declassification process for Flynn-Kislyak calls, ABC
News (May 22, 2020), https://abcnews.go.com/Politics/spy-chief-begun-declassification-process-flynn-
kislyak-calls/story?id=70837370; J. Harney & M. Taley, Trump Authorizes Barr to Declassify Documents




         AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                  SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
 Case 1:19-cr-00392-PKC Document 53 Filed 05/29/20 Page 2 of 3 PageID #: 249




The Honorable Pamela K. Chen
May 29, 2020
Page 2


19 to prepare its brief to the Court outlining why such materials – if they exist – should not be disclosed
to Professor Mao or his attorneys.

         Finally, and most importantly, notwithstanding its bald assurances to the contrary, the
Government’s claim that its requested three-month adjournment will not delay the current February 1,
2021 trial date is unsupported and wholly presumptuous. First, the Government’s assertion is based on
assumptions about what may be discovered during the CIPA process. As the Government apparently has
not yet completed its searches of intelligence agency material, it lacks a reasonable basis for that
presumption that the volume or nature of classified material eventually uncovered will not result in
further delay. Second, the Government’s assurance that an extension will not delay the trial presumes its
CIPA Section 4 Submission will not result in disclosure of those materials (or substitutes for them) to the
Defendant – either because no discoverable materials are found or because it prevails before this Court.
To the extent that further disclosure to the Defendant is required, we would of course need time to
translate, analyze, investigate and act on those materials, all within a very short window prior to the
February 1, 2021 trial. And third, the Government assumes that no further briefing or proceedings will be
necessary pursuant to CIPA Sections 5 and 6 concerning the use of classified material by the defense at
trial. There are, of course, no guarantees for any of the Government’s assumptions.

        As the Court is aware, Professor Mao was arrested ten months ago. Since then, he has been
stranded in a foreign country, thousands of miles away from home, with no ability to financially support
his young family. Notwithstanding the unspecified challenges the Government now claims to face, the
Sixth Amendment to the Constitution guarantees Professor Mao a Speedy Trial. Meanwhile, there are six
weeks until the Government’s current July 2, 2020 deadline. We respectfully submit that maintaining that
deadline will provide the necessary motivation to the prosecution team – and the Government more
broadly, including other agencies in the executive branch – to ensure that Professor Mao waits no longer
than necessary for the speedy trial to which he is entitled. At the very least, the Government should be
required to inform the Court of the steps taken since its last filing, and the specific reasons why it cannot
meet the deadline the Court previously set, before any extension is granted.




in ‘Spying’ Probe, Bloomberg (May 24, 2019), https://www.bloomberg.com/news/articles/2019-05-
24/trump-authorizes-barr-to-declassify-documents-in-spying-probe.
 Case 1:19-cr-00392-PKC Document 53 Filed 05/29/20 Page 3 of 3 PageID #: 250




The Honorable Pamela K. Chen
May 29, 2020
Page 3


                                         Respectfully submitted,

                                         WILSON SONSINI GOODRICH & ROSATI
                                         Professional Corporation

                                         s/ Morris J. Fodeman
                                         Morris J. Fodeman
                                         Michael S. Sommer
                                         Kate T. McCarthy
                                         1301 Avenue of the Americas, 40th Floor
                                         New York, New York 10019
                                         Telephone: (212) 999-5800
                                         Facsimile: (212) 999-5899
                                         mfodeman@wsgr.com
                                         msommer@wsgr.com
                                         kmccarthy@wsgr.com

                                         Counsel for Defendant Bo Mao

cc: All Counsel of Record (via CM/ECF)
